Citation Nr: 1521959	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  07-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating or ratings for the Veteran's service-connected disability of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from August 1994 to September 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision.  

In June 2007, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted that hearing has long since retired from the Board.  In April 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He indicated that he would, and in March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board remanded this case for additional development in January 2010, in February 2012 to provide the Veteran another hearing before the Board, and in June 2012 for remedial compliance and additional evidentiary development.  Further evidentiary development was ordered in April 2013.  

The issue before the Board prior to October 2013 was entitlement to an initial rating in excess of 10 percent for residuals of compression fracture of the thoracic spine with retained foreign bodies prior to July 12, 2005, and an initial rating in excess of 20 percent from that date.  In an October 2013 decision, the Board adjudicated the appeal.  It granted an additional separate 10 percent rating for residuals of a compression fracture to the thoracic spine and an additional separate 10 percent rating for a muscle injury involving the retained foreign bodies in the Veteran's thoracic spine.  

The Agency of Original Jurisdiction (AOJ) issued a Decision Review Officer Decision in April 2014.  The decision was "Entitlement to a separate 10 percent rating for a muscle injury involving retained foreign bodies as related to the service-connected disability of residuals of a compression fracture of the thoracic spine with retained foreign bodies is granted effective May 29, 2003."  

The last sentence of the "Reasons For Decision" section of that decision was "[t]his decision represents a Board of Veterans' Appeals' (BVA) grant that is considered to be a full and final determination of this issue on appeal."  

However, the Board granted two additional ratings in the October 2013 decision.  It granted (1) a separate 10 percent rating for residuals of a compression fracture to the thoracic spine and it granted (2) a separate 10 percent rating for a muscle injury involving the retained foreign bodies in the Veteran's thoracic spine.  Comparison of the rating codesheet from April 2014 to the rating codesheet from March 2009 reflects only one additional 10 percent rating, not two.  Although the April 2014 decision states that a separate 10 percent rating for a muscle injury was granted, the April 2014 ratings codesheet reflects only an additional 10 percent rating for residuals of compression fracture of the thoracic spine.  

In short, the text indicates a grant for a muscle injury and the codesheet indicates a grant for the compression fracture but there was only one additional 10 percent rating grant  implemented, not two additional 10 percent ratings, which is what the Board granted.  The AOJ should take appropriate action.   

The Veteran appealed the Board's October 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued a decision vacating the Board's decision and remanding the matters on appeal for actions consistent with the Court's opinion.  

The Board apologies for the delays in the full adjudication of the Veteran's claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Associated with the claims file are records of treatment of the Veteran's back by a private chiropractor.  These include notes of treatment by the chiropractor in February and March 2010, as referred to in the Court's December 2014 decision.  

What is missing (it appears, but this is not clear) from the chiropractor's notes is range of motion measurements taken with a goniometer.  

The Court remanded this matter to the Board to seek clarification of the private chiropractor notes or to provide an adequate statement of reasons or bases as to why clarification is not required in this matter.  The Board has determined that seeking clarification is the best action in this case.  This must be accomplished on Remand.  

The Court's Order must be obeyed. 

VA last examined the Veteran's thoracolumbar spine in July 2012.  In light of the nuances of the Court Order, to avoid further delay in this case, on remand, VA must provide the Veteran with another examination of his thoracolumbar spine so that there is a complete record of the Veteran's disability on appeal, including the current severity of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the necessary authorization and release of information to VA consent from the Veteran and seek clarification from the private chiropractor who treated the Veteran in 2010.  Specifically, request all limitation of motion measurements and an explanation as to whether a goniometer was used to obtain the relevant measurements.  Associate all responses with the claims file.  If there is no response to the initial inquiry, make at least one additional inquiry.  

2.  Ensure that the Veteran is scheduled for a compensation and pension examination of his thoracolumbar spine to determine the current severity of his service-connected thoracolumbar spine disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  

3.  After ensuring that the above development is completed and adequate, readjudicate the issue on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




